*1067ORDER
MARKEY, Chief Judge.
Upon consideration of the joint motion for clarification of rules regarding agreed statements, the motion is granted and publication of the following interpretation is ordered:
I. Rule 5.5 is applicable to all appeals from the Patent and Trademark Office.
II. It is not necessary that an Agreed Statement be certified by the Commissioner. The signature of the solicitor, or of his representative, constitutes adequate certification of the Agreed Statement and any accompanying papers. It is not necessary that the Agreed Statement be approved by the lower tribunal.
III. It is sufficient in any appeal from the Patent and Trademark Office that the Agreed Statement be accompanied solely by certified copies of the judgments and opinions. There are no other minimum requirements applicable to all cases. If, upon consideration of the Agreed Statement, the court deems additional papers to be necessary to a decision, the court will notify appellant to provide them.
IV. Rule 5.6 is satisfied if the Agreed Statement alone is included in the printed transcript, absent notice by the court, following receipt of the Agreed Statement, that additional papers are required to be printed in the transcript. Copies of judgments and opinions need not be included in the *1068printed transcript when pertinent excerpts therefrom are present in the Agreed Statement. Papers not designated by the parties are not required to appear in the printed transcript.
Under Rule 5.8(a) the Agreed Statement and any accompanying papers may be submitted in the form of photocopies.
V. If the parties desire to file briefs, Rules 5.8, 5.9 and 5.10 will apply.
VI. Counsel will be notified regarding oral argument. Rule 5.12.
VII. The purpose of Rule 5.5 is to facilitate submission of appeal by the parties and its consideration and disposition by the court. Agreed Statements should therefore be as concise as possible, consistent with the requirements of Rule 5.5. Accompanying papers should be limited to those considered necessary by the parties to meet the requirements of Rule 5.5 and to enable adequate consideration by the court.